UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                       )
DUJUAN MORGAN,                         )
                                       )
                 Petitioner,           )
                                       )
           v.                          )                         Civil Action No. 13-0816 (KBJ)
                                       )
MR. FUTCH, WARDEN, D.C. JAIL, et al.,  )
                                       )
                 Respondents.          )
                                       )
______________________________________ )

                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Petitioner DuJuan Morgan’s petition for a writ of

habeas corpus to compel Respondents—specifically, the United States Parole

Commission (“Commission”) and Greg Futch, Warden of the D.C. Central Detention

Facility (“CDF”)—to hold a parole revocation hearing. Petitioner initiated this action

on May 29, 2013, after Petitioner had been held at CDF for over 90 days (since

February 11, 2013) without a hearing. (Pet., ECF No. 1, at 2.) 1 By letter of July 19,

2013, nearly two months after the petition was filed, Petitioner informed the Court that

the Commission did, in fact, hold a parole revocation hearing on July 18, 2013, and that

during that hearing Petitioner’s parole was revoked.                (Pet’r’s Ltr. of July 19, 2013

(“Pet’r’s Ltr.”), ECF No. 12 at 1.)




1
 The petition, which is brought pursuant to 28 U.S.C. § 2241, argues that the Commission failed to
hold a timely revocation hearing in violation of its own rules such that Petitioner’s immediate release is
warranted. (Pet., ECF No. 1, at 2, 4.) Notably, the appropriate remedy for a delayed revocation
hearing is a writ of mandamus to compel such a hearing, not a writ of habeas corpus to compel the
petitioner’s release. Vactor v. U.S. Parole Comm’n, 815 F. Supp. 2d 81, 84 (D.D.C. 2011).
       “[A] case is moot when the issues presented are no longer ‘live’ or the parties

lack a legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S.
486, 496 (1969); see also Spencer v. Kenma, 523 U.S. 1, 7 (1998) (“[T]hroughout the

litigation, the plaintiff ‘must have suffered, or be threatened with, an actual injury . . .

likely to be redressed by a favorable court decision.”).        In his petition, Petitioner

specifically requests that the Court order the Commission to hold a parole revocation

hearing. (Pet. ¶ 33.) Because the relief that Petitioner seeks apparently has already

been provided (see Pet’r’s Ltr. at 1), this action must be dismissed as moot. See Colts

v. U.S. Parole Comm’n, 531 F. Supp. 2d 8, 11 (D.D.C. 2008) (“[B]ecause the USPC

already has conducted both [probable cause and revocation] hearings, petitioner is not

entitled to . . . relief.”); Thomas v. U.S. Parole Comm’n, Civ. A. No. 92-590(CRR),

1992 WL 193695, at *3 (D.D.C. Aug. 4, 1992) (case moot where petitioner, who

complained of delayed revocation hearing, had since received it).

       Accordingly, it is hereby ORDERED that this case is dismissed.




Date: July 29, 2013                              Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge




                                             2